EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach vibration-type actuator comprising, inter alia, a friction member provided at the support portion, formed separately from the support portion, and being in contact with the vibrating body, wherein the friction member includes a first part extending in a direction along a central axis of the annular contact body, and a second part extending in the radial direction, the first part and the second part being connected to the support portion, and wherein the first part includes a portion that is connected by being either internally or externally fitted to the support portion in the radial direction.
Claims 2-8 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suefuji et al. (U.S. Pre-Grant Publication No. 20110273058) discloses a rotary type vibration wave driving apparatus which is capable of reducing local wear of a contacting member and of reducing performance deterioration due to long term operation is provided.  The apparatus includes an electro-mechanical energy conversion element, an vibration member fixed to the electro-mechanical energy conversion element, a moving member including a supporting portion, and a contacting portion extended from the supporting portion and being brought into contact with the vibration member, and such that each of the supporting portion and the contacting portion is configured to be elastically deformable in the rotation axis direction of the moving member.
Suefuji (U.S. Pre-Grant Publication No. 20120146460) discloses a vibration-type driving apparatus including: a vibration member, an electrical-mechanical energy conversion element, and a moving member.  The moving member includes a body portion and a contacting portion with a friction surface.  A line connecting a centroid in a cross-sectional shape of the moving member determined from the rotation axis direction of the rotation and the radial direction to an arbitrary point of the contacting portion of the moving member is parallel to direction of the vibration trajectory of the vibration member.   
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





30 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837